Judgment, Supreme Court, Bronx County (Norma Ruiz, J.), rendered February 17, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously reversed, on the law, without costs, and the matter remanded for a new trial.
The trial court’s exclusion of defendant’s children, ages eight and nine, from the courtroom violated defendant’s right to a public trial, there being no support in the record for the contention that these children were being disruptive (see, People v James, 229 AD2d 315, 316, lv denied 88 NY2d 1021, citing People v Gutierez, 86 NY2d 817; see also, People v Gomez, 256 AD2d 589, lv denied 93 NY2d 924; People v Miller, 224 AD2d 639, lv denied 88 NY2d 851). Defense counsel’s objection at trial to the exclusion of these nondisruptive children from the courtroom, although without specific reference to the right to a public trial, was sufficient to preserve the issue for appellate review (see, People v Nieves, 90 NY2d 426, 431 n; People v Spence, 239 AD2d 218, 219). While the trial court’s exclusion of defendant’s younger niece and nephew may have been justified, the foregoing makes it unnecessary for us to reach that is*335sue, as well as defendant’s claim that the prosecutor’s summation deprived him of a fair trial. Concur — Buckley, J.P., Sullivan, Lerner and Friedman, JJ.